Citation Nr: 1641282	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease status post extreme lateral interbody fusion (XLIF) (herein low back disability).

2.  Entitlement to a disability rating in excess of 20 percent for status post patellectomy with degenerative joint disease of the left knee (limited motion) under Diagnostic Code 5010-5260.

3.  Entitlement to a disability rating in excess of 20 percent for status post patellectomy with degenerative joint disease of the left knee (instability) under Diagnostic Code 5257.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (herein right knee disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to restoration of a 20 percent disability rating for left knee instability (under Diagnostic Code 5257).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an October 2014 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board remanded the Veteran's claims.

Subsequently, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a separate 20 percent disability rating for the Veteran's left knee disability under Diagnostic Code 5257 for instability, effective July 11, 2015.  As will be outlined further below, a prior 20 percent disability rating assigned under Diagnostic Code 5257 prior to July 11, 2015 is being restored.  While the August 2015 rating decision stated that "[t]his rating decision represents a total grant of benefits sought on appeal for this issue.  As such, this issue is considered resolved in full," a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the separate 20 percent disability rating under Diagnostic Code 5257 was awarded as part of the Veteran's underlying increased rating claim for his left knee disability currently on appeal and therefore entitlement to an increased disability rating under Diagnostic Code 5257 also remains on appeal.  While this issue should have therefore been addressed in the most recent August 2015 Supplemental Statement of the Case (SSOC), it was not.  As will be outlined further below, however, the Veteran's left knee disability increased rating claim is being remanded and therefore the AOJ will have the opportunity to address this issue in a subsequent SSOC, if otherwise in order.   

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, evidence of record, discussed further in the remand section below, suggests an allegation of unemployability.

In addition, subsequent to the most recent SSOC issued in August 2015, additional documents were associated with the claims file.  The Veteran's representative, however, submitted a general waiver of AOJ review of evidence submitted following this SSOC in August 2015 and the Veteran submitted a similar general waiver in September 2015.

Also, a July 2015 rating decision, as relevant, denied entitlement to service connection for bilateral hearing loss, tinnitus, alcohol use disorder with adjustment disorder (claimed as generalized anxiety disorder) and entitlement to special monthly compensation (SMC) based on housebound.  A Notice of Disagreement (NOD) was filed as to this rating decision in September 2015.  An October 2015 letter to the Veteran from the AOJ recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case.

Finally, of record in the Veteran's electronic claims folder (VBMS) is a December 2015 VA Form 9.  VACOLS indicates that this was filed in regards to a November 2015 Statement of the Case that addressed a medical expense reimbursement claim.  The Form 9 noted that the Veteran requested a Board hearing.  VACOLS indicated that the documents relating to the medical expense reimbursement claim are contained in a physical paper file that was sent to the Veterans Health Administration (VHA) in order to schedule the requested Board hearing.  While VACOLS indicates that this claim was certified to the Board, certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35 (2016).  As the AOJ appears to still be taking action on this issue, the Board will not accept jurisdiction over such at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.   

The issue of entitlement to restoration of a 20 percent disability rating for left knee instability (under Diagnostic Code 5257) is adjudicated herein; all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ assigned a 10 percent disability rating under Diagnostic Code 5257 effective August 7, 1970; in 2002, the disability rating was increased to 20 percent and the AOJ maintained Diagnostic Code 5257.


2.  The September 2009 rating decision on appeal continued the assigned 20 percent disability rating, but changed the Diagnostic Code to 5010-5260.


CONCLUSION OF LAW

The 20 percent disability rating under Diagnostic Code 5257 is restored.  38 U.S.C.A. § 5112 (West 2014), 38 C.F.R. §§  3.105(e), 3.344, 3.951(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The AOJ assigned a 10 percent disability rating under Diagnostic Code 5257 effective August 7, 1970.  Diagnostic Code 5257 contemplates instability or subluxation.  In 2002, the disability rating was increased to 20 percent and the AOJ maintained diagnostic code 5257.

Eventually, the AOJ changed the diagnostic code to 5010-5260.  However, the AOJ did not consider the concept of severance or the concept of improvement under ordinary conditions of life.  The outcome of this case is controlled by Murray v. Shinseki, 24 Vet. App. 420 (2011).  The 20 percent disability rating under Diagnostic Code 5257 is restored.  38 U.S.C.A. § 5112 (West 2014), 38 C.F.R. §§  3.105(e), 3.344, 3.951(b) (2016).  The Board is aware of VA General Counsel opinions that seem to be contrary; however, the decisions of the United States Court of Appeals for Veterans Claims are controlling.


ORDER

Restoration of the 20 percent disability rating under Diagnostic Code 5257 is granted.



REMAND

In June 2009, the Veteran filed increased rating claims for his left and right knee and low back disabilities.  With respect to his left knee and low back disabilities, he was afforded a VA examination in September 2009.  With respect to his right knee disability, he was afforded a VA examination November 2009.  In January 2015, the Board remanded the Veteran's claims for new VA examinations to determine the current severity of the Veteran's disabilities based on, essentially, an assertion that such disabilities had worsened since the 2009 VA examinations.  The Veteran was afforded new VA examinations in July 2015.  For the reasons that follow, the Board finds that remand is required for additional VA examinations that provide adequate information regarding the current severity of the Veteran's left and right knee and low back disabilities.

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the September 2009 VA examination report, addressing the left knee and low back, provided only range of motion findings noted to be on active and passive motion and did not address range of motion findings in weight-bearing and nonweight-bearing.  The November 2009 VA examination, addressing the right knee, provided only active range of motion findings and did not address range of motion findings on passive motion or in weight-bearing and nonweight-bearing.  As such, applying Correia to these VA examination reports, such are inadequate.  

Similarly, the July 2015 right knee VA examination report provided general range of motion findings, without indication as to whether such findings were on active and passive motion or in weight-bearing and nonweight-bearing.  As such, lacking the required findings pursuant to Correia, this examination report is also inadequate.  As both the November 2009 and July 2015 VA examination reports were inadequate pursuant to Correia, remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's right knee disability, as outlined further in the remand directives below.  In this regard, the Board also notes that the January 2015 Board remand directives stated that "[t]he examiner must address at what point pain sets," which was not specified in the July 2015 VA examination report, which only noted range of motion findings and that "[p]ain noted on exam."   

With respect to the July 2015 left knee VA examination report, it was stated that range of motion findings were unable to be tested, with a provided explanation of "severe pain and edema left knee."  Under the medical history section, it was noted that the Veteran reported a fall in June 2015 and that the Veteran "continue[s] to have severe pain and edema left[]" and has "very limited movement due to severe pain and edema and is unable to bear weight on that leg due to the left knee and left lower extremity pain and edema."  Under the remarks heading, it was stated that "[e]xaminer unable to do any [range of motion] left knee due to significant edema and [V]eteran in severe pain with any movement of the knee."  It was also noted that "[e]xaminer recommends that this Veteran be re-evaluated in 3-6 months when the swelling and pain improves on the left knee."

Similarly, the July 2015 low back VA examination report noted that range of motion findings were unable to be tested, with a provided explanation of "Veteran had fall June...2015 and is wheelchair bound due to severe pain and swelling left knee and left lower extremity.  Examiner unable to do any [range of motion] due to further risk for falls and liability."  Under the medical history section, it was noted that the "Veteran states that he is unable to stand due to severe pain left knee and left lower extremity from recent fall."

The Veteran's representative's July 2016 Written Brief Presentation referenced that the January 2015 Board remand directives relating to the examinations requested for the left and right knees and low back referenced range of motion findings. The representative stated that: 

Given the circumstance of the [V]eteran's injury and status of being wheelchair bound, the VA should have worked with the [V]eteran to reschedule the examinations at a time in which he has recovered from his injury and is in a stable condition to perform [range of motion] testing as dictated by the remand order.

The representative also stated that the July 2015 VA examination "should be considered as inadequate for rating purposes due to the lack of [range of motion] testing, which is critical in the assessment of joint related disabilities" and that "VA should work with the [V]eteran to reschedule new [VA examinations] pending any condition and or injury that might affect his ability to perform [range of motion] testing."

Upon review, the Board finds that new VA examinations are warranted for the Veteran's left knee and low back disabilities.  As outlined above, the September 2009 VA examinations were inadequate pursuant to Correia.  Also as outlined above, the July 2015 VA examination reports were did not provide any range of motion testing based on, essentially, limitations imposed as a result of a recent June 2015 fall.  The left knee VA examination report, however, stated that "[e]xaminer recommends that this Veteran be re-evaluated in 3-6 months when the swelling and pain improves on the left knee."  This statement, combined with the Veteran's representative's July 2016 Written Brief Presentation that specifically requested new VA examinations, suggests that the Veteran's swelling and pain of the left knee may have been temporary in nature and that he may be adequately examined at a future date.  As such, and considering that no VA examination report during the appeal period has provided adequate range of motion findings, the Board finds that remand is required for new VA examinations that provide adequate information regarding the current severity of the Veteran's left knee and low back disabilities, as outlined further in the remand directives below. 
In addition, with respect to the low back disability, such is rated under diagnostic Code 5242-5243, which may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, associated objective neurologic abnormalities are to be rated separately.  See 38 C.F.R. § 4.71a General Rating Formula, Note (1) (2016).  The evidence is unclear as to whether any associated objective neurologic abnormalities have been present during the appeal period (dating to approximately June 2009).  In this regard, the September 2009 low back VA examination report noted no history of numbness, paresthesias or leg or foot weakness.  A subsequent November 2009 VA treatment note referenced a complaint of left lower extremity numbness and noted an impression/plan of spinal stenosis, left lower extremity weakness, check EMG.  A December 2009 VA consult note referenced an EMG procedure and noted a summary code of "abnormal" and a date performed of December 29, 2009.  The actual results of such test are not currently of record; the December 2009 VA treatment note stated "[t]he official instrument generated report is located in Vista Imaging."  A January 2010 VA treatment note referenced a nerve conduction study as being positive "for chronic [right] radiculopathy."  A separate January 2010 VA treatment note stated "residual chronic radiculopathy, prob[ably] residual from lumbar stenosis."  Beginning in November 2011, VA treatment notes began to reference diabetic neuropathies, to include on the Veteran's problem list.  At the October 2014 Board hearing, the Veteran testified that he had neurologic problems in his back and left leg and not the right leg.  See October 2014 Board Hearing Transcript, page 30.  The July 2015 low back VA examination report stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.    

Based on the preceding, initially, the results of the December 29, 2009 EMG/nerve conduction test, which are referenced to be in Vista Imaging, must be obtained.  Thereafter, the examiner will be asked to specifically address whether, at any point during the appeal period, any objective neurologic abnormalities, to include of the lower extremities, have been present that are associated with the Veteran's low back disability.       

In addition, the July 2015 low back VA examination report noted that the Veteran's low back condition impacted his ability to work, specifically noting "mild to moderate-pain with bending."  The July 2015 left and right knee VA examination report noted that the Veteran's bilateral knee disabilities impacted his ability to perform any type of occupational task, specifically nothing "significant-[V]eteran unable to bear weight on the left leg due to severe pain and edema."  Social Security Administration (SSA) records obtained in April 2010 (during the current appeal period) included a January 2002 decision by an Administrative Law Judge that noted that the Veteran had not engaged ins substantial gainful activity since August 1999 and that he had severe impairments in low back pain and left knee pain.  The decision found that the Veteran was entitled to SSA benefits.  The record does not indicate that the Veteran subsequently returned to work.  In this regard, a May 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which noted the Veteran's back and knees as the service-connected disabilities that prevented him from securing or following any substantial gainful occupation, noted the last date of full time work in August 1999.  Moreover, the most recent VA treatment record of record dated in July 2015 (and various other VA treatment records) referenced that the Veteran "retired in 1999."
Based on the July 2015 VA examination reports which noted that the Veteran's low back and left knee disabilities impacted his ability to work, combined with the evidence indicating that he was previously in receipt of SSA disability benefits based, at least in part, on such disabilities, and lacking indication that he subsequently returned to work, the evidence of record suggests a claim for a TDIU.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU issue so that proper notice can be provided and any necessary development undertaken.  

Also, while on remand, potentially relevant records may be outstanding and appropriate attempt to obtain such must be undertaken.  First, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from July 2015).

Second, the January 2015 Board remand stated that "[a] VA treatment record in February 2010 indicated that Veteran was receiving physical therapy and the notes would be scanned into the Computerized Patient Records System (CPRS).  A July 2010 VA treatment record shows that the physical therapy records are part of Vista Imaging" and that "[a]s none these records appear in the file an attempt needs to be made to obtain them."  Such records were not obtained on remand and it does not appear that any attempt to do so was made.  As the records may be relevant to the Veteran's claims and in order to substantially comply with the January 2015 Board remand directives, such records must be obtained on remand.  

Third, related to a separate claim not currently before the Board for entitlement to SMC based on housebound and entitlement to a temporary 100 evaluation based on convalescence related to a left femur fracture, the Veteran submitted statements and documents that referenced various private medical treatment and additionally submitted private medical records from numerous providers.  Some of the documents submitted referenced treatment, to include physical therapy, paid for by VA.  The Veteran also submitted an October 2015 VA Form 21-4142a (General Release for Medical Provider Information to the VA), which noted treatment from the following providers: Modern Therapy, Select Therapy, Dr. J.B., Dr. F.Z. and All Saints Surgery.  In addition, VA treatment records included notes that referenced the review of outside medical records, to include from Oak Hill Hospital.  

Generally, it is not clear by the current record what private treatment the Veteran may have received related to the current claims on appeal (as opposed to other claims not currently before the Board or other disabilities for which service connection has not been sought).  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:
1. With respect to issue of a possible claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist. Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from July 2015).

3.  Obtain relevant records available through Vista Imaging.  This specifically includes physical therapy records referenced by February 2010 and July 2010 VA treatment records, as discussed in the body of the remand above.  This also specifically includes the results of a December 29, 2009 EMG/nerve conduction test, as also discussed in the body of the remand above.

4.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

5.  After obtaining all available outstanding records pursuant to directives 2-4 above, schedule the Veteran for a VA examination to evaluate his left knee and right knee disabilities.

a.)  The evaluation of the knees should include all necessary testing, specifically range of motion studies. The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether there is instability or recurrent subluxation of the right knee and left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.

b.)  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking

6.  After obtaining all available outstanding records pursuant to directives 2-4 above, arrange for a VA examination to determine the nature, extent, and severity of the Veteran's low back disability.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.

a.)  The examiner should address the range of motion and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.)  The examiner should note whether intervertebral disc syndrome (IVDS) is present and if so, the examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability.

c.)  The examiner must specifically address whether, at any point during the appeal period, any objective neurologic abnormalities, to include of the lower extremities, have been present that are associated with the Veteran's low back disability.  
While review of the entire claims folder is required, attention is invited to the results of the December 2009 EMG/nerve conduction test (the actual results of which were requested pursuant to remand directive number 3 above) and to a January 2010 VA treatment note that referenced a nerve conduction study as being positive "for chronic [right] radiculopathy" and a separate January 2010 VA treatment note that stated "residual chronic radiculopathy, prob[ably] residual from lumbar stenosis." 

If there is neurological impairment identified, the examiner should identify the nerve or nerves involved and determine the manifestations.

7.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


